[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-12955                 OCTOBER 5, 2011
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK


                            D.C. Docket No. 1:09-cr-20964-PAS-3



UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff–Appellee,

                                            versus

RAMON CANTILLO-MARTINEZ,

lllllllll                                                      Defendant–Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 5, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

            Ramon Cantillo-Martinez (Cantillo) pleaded guilty to conspiring to affect
interstate commerce by threats or violence by robbery in violation of 18 U.S.C.

§ 1951(a), attempting to interfere with interstate commerce by threats or violence

by robbery also in violation of 18 U.S.C. § 1951(a), conspiring to possess with

intent to distribute five kilograms or more of cocaine in violation of 21 U.S.C. §§

841 and 846, attempting to possess with intent to distribute five kilograms or more

of cocaine also in violation of 21 U.S.C. §§ 841 and 846, and possessing a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c).

Cantillo was sentenced to 180 months’ imprisonment. After he was sentenced,

Cantillo filed a notice of appeal and his counsel has since filed an Anders brief.

      While Cantillo’s appeal was pending the government filed a Rule 35(b)

motion in the district court to reduce his sentence because of his substantial

assistance to the government. The district court granted that motion and reduced

his sentence to 110 months’ imprisonment. But because Cantillo’s appeal was still

pending when the district court granted the motion, the district court did not have

jurisdiction to reduce his sentence. See United States v. Russell, 776 F.2d 955,

956 (11th Cir. 1985). Accordingly, we deny his counsel’s Anders motion, vacate

Cantillo’s sentence and remand for the limited purpose of resentencing in

accordance with the district court’s attempted resentencing. Cf. United States v.

Turchen, 187 F.3d 735, 743 (7th Cir. 1999).

                                          2
DENIED in part, VACATED in part and REMANDED.




                               3